DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/06/2019 and 02/26/2021 were filed before the mailing date of this Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention I directed to claims 1-11 in the reply filed on 06/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no longer a serious search burden in examining Inventions I and III together due to amended claim 13 that now recites features similar to claim 1 and that both Inventions should now be examined together.  This is not found persuasive because even though .
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 and 16-26 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2021. Claims 14-15 were canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al. - (US2005/0061473) as evidenced by Panescu et al. - (US2016/0278856 - evidence for claim 1) and Non-Patent-Literature - (The Engineering ToolBox Specific Heat of Solids - evidence for claim 11 only), hereinafter referred to as “Fletcher”, “Panescu”, and “NPL” respectively.

Regarding Claim 1, Fletcher discloses (Figures 3A-3C & 4C) a heat sink (assembly of elements shown in Figure 3A), the heat sink comprising: 
a number of tiles (29, Figure 4C, i.e. lower rectangular pads of members 14 in Figures 3A-3C. Here “tile” is interpreted as “a thin, flat or convex slab of hard material” per the definition in https://www.thefreedictionary.com/tile. In the instant case the pads 29 in Fletcher are shown as thin and flat slabs of hard material), wherein the tiles are electrically non-conductive and have a thermal diffusivity of greater than about 25 mm2/sec (per Paragraph 0036 the thermally conductive members 14 may be formed of non-metals with high thermal conductivity such as diamond. Diamond is inherently electrically non-conductive as evidenced by Panescu’s Paragraph 0371, lines 4-6 and also has an inherent thermal diffusivity higher than 25mm2/s as evidenced by Panescu’s Paragraph 0012, lines 1-5, i.e. higher than 1.5cm2/sec which upon conversion yields 150mm2/s); and 
a joint (12) flexibly joining the tiles together (as shown in Figures 3A-3B where elements 14 are held together by plate 12 which is made of flexible material 30 per Paragraphs 0038 & 0043, lines 1-2 & 1-2, respectively,).
The recitation of: “for use in induction welding” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Fletcher discloses every single structural element as claimed therefore Fletcher is capable of being used in the manner claimed.
Regarding Claim 4, Fletcher discloses the heat sink of claim 1 and further teaches wherein the tiles are arranged in a single layer (as shown in Fletcher’s Figures 3A-3B).
Regarding Claim 5, Fletcher discloses the heat sink of claim 1 and further teaches (Fletcher’s Figures 3A-3B) wherein the tiles define a gap (spacing between pads 29 of the members 14) therebetween and the joint is disposed within the gap (as shown in Fletcher’s Figures 3A-3B).
Regarding Claim 10, Fletcher discloses the heat sink of claim 1 and further teaches wherein the tiles have a thermal conductivity of greater than about 75 W/mK (diamond inherently has a thermal conductivity of greater than about 75 W/mK as evidenced by Panescu’s Paragraph 0275, lines 7-17 where materials such as diamond have a thermal conductivity of greater 300W/moC = 300W/mK).
Regarding Claim 11, Fletcher discloses the heat sink of claim 1 and further teaches wherein the tiles have a specific heat capacity of greater than about 500 J/K/kg (diamond inherently has a specific heat capacity of greater than about 500 J/K/kg as evidenced by NPL in Page 2, listing diamond with a specific heat of 0.63kJ/kgK which upon conversion yields 630J/kgK or 630J/K/kg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as evidenced by Panescu, in view of Becker et al. - (US6039114), hereinafter referred to as “Becker”.

Regarding Claim 2, Fletcher discloses the heat sink of claim 1 but teaches wherein the tiles comprise diamond rather than Aluminum nitride as to claim 2 and rather than Beryllium Oxide as to claim 3.
However, Becker teaches that thermally well-conducting materials that are also high in electrical insulating capability include materials such as aluminum nitride, silicon carbide, aluminum oxide, beryllium oxide, silicon oxide or diamond (Column 5, lines 5-12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select Aluminum nitride as to claim 2 and Beryllium Oxide as to claim 3 as the material for the tiles in Fletcher, as taught by Becker, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In the instant case Aluminum nitride as to claim 2 and Beryllium Oxide as to claim 3 would provide the same advantages as diamond in that they are both thermally conductive and electrically insulative.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as evidenced by Panescu.

Regarding Claim 6, Fletcher discloses the heat sink of claim 5 but fails to teach wherein the gap is between about 0.005 inches (equivalent to 0.127mm) to about 0.1 inches (equivalent to 2.54mm).
Fletcher does however teach that the gap is between 0.5mm to 50mm or for smaller heat sinks between 0mm to 5mm (per Fletcher’s Paragraph 0038, lines 14-18 which correspond to 0.0196in - 1.968in and 0.0in - 0.1968in respectively) both of which overlap the claimed range. Per MPEP 2144.05 “[in] the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” 
Additionally, and as an alternative, Fletcher teaches that the tiles, i.e. the pads 20, are separated sufficiently to permit the heat sink to flex in a desired degree but are preferably closely spaces to maximize the contact area of the tiles, i.e. to maximize heat transfer (per Paragraph 0038, lines 10-13).
 Therefore, the spacing between the tiles that forms the gap is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the gap will be sufficiently small as to maximize surface area of the tiles but big enough as to maximize flexibility of the heat sink. Therefore, since the general conditions of the claim, i.e. that the tiles are separated sufficiently to permit the heat sink to flex in a desired degree but are preferably closely spaces to maximize the contact area of the tiles, were disclosed in the prior art by Fletcher, it is .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as evidenced by Panescu, in view of DOW 3145 RTV GRAY Technical Data Sheet - (Non-Patent Literature), hereinafter referred to as “Dow”.

Regarding Claim 7, Fletcher discloses the heat sink of claim 1 and further teaches wherein the joint is comprised of a silicone (per Fletcher’s Paragraph 0043, lines 1-2 & 6-10) but fails to teach wherein the silicon has a long-term degradation temperature greater than about 400 degrees Fahrenheit (“about” interpreted per Applicant disclosure to mean plus or minus 25°F) in vacuum or air. 
However, Dow teaches that silicones such as DOWSILTM 3145 RTV are beneficial in that they are curable at room temperature so no oven is required, they possess high tensile strength and elongation, they retain their original physical and electrical properties over a broad range of operating conditions, and are operational over a temperature range of -49°F to 392°F for long periods of time, all of which enhance the reliability of and service life of devices employing them (per Dow’s Page 1, “Features & Benefits” section and Page 3 “Useful Temperature Ranges” section).
TM 3145 RTV as the silicon for the material of the joint 12, as taught by Dow, for the purpose of allowing the silicon to cure at room temperature so no oven is required which ultimately reduces manufacturing costs of the heat sink, and for the purpose of enhancing the tensile strength and elongation capability of the heat sink while retaining its original physical and electrical properties over a broad range of operating conditions for long periods of time, ultimately enhancing the reliability of and service life of the heat sink. 
Fletcher as modified would result in the silicon having a long-term degradation temperature greater than about 400 degrees in vacuum or air (per DOW’s Page 3 “Useful Temperature Ranges” the silicon is operational up to 392°F for long periods of time. Here it is noted that 395°F is about, i.e. +/- 25°F, 401°F where 401°F is greater than 400°F).
Regarding Claim 8, Fletcher as modified teaches the heat sink of claim 7 and further teaches wherein the silicone has an elongation of between 12% and 670% (Per Dow’s Table in Page 2 listing an Elongation of 670%).
Regarding Claim 9, Fletcher as modified teaches the heat sink of claim 7 and further teaches wherein the silicone has a tear strength of between 31 lb/in and 190 lb/in (Per Dow’s Table in Page 2 listing an tear strength of 190pounds per inch or ppi).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rudd et al. - (US 3860778 A) - 19750114, teaches a melt welding by high frequency electrical current.
DeGree et al. - (US 4810563 A) - 19890307, teaches a thermally conductive, electrically insulative laminate.
Fujimori et al. - (US 5660917 A) - 19970826, teaches a thermal conductivity sheet.
Lamb et al. - (US 5920457 A) - 19990706, teaches an apparatus for cooling electronic devices using a flexible coolant conduit.
Mitchell et al. - (US 7147041 B2) - 20061212, teaches a lightweight heat sink
Campbell et al. - (US 20070091570 A1) - 20070426, teaches a cooling apparatuses.
Zhang et al. - (US 7297399 B2) - 20071120, teaches a thermal transport structure and associated method.
Dugas et al. - (US 20100208431 A1) - 20100819, teaches a patterned composite structures and methods of making the same.
Paquette et al. - (US 20120063098 A1) - 20120315, teaches an assembly to provide thermal cooling.
Johnson et al. - (US 20120080785 A1) - 20120405, teaches a semiconductor cooling apparatus.
Koontz et al. - (US 9553038 B2) - 20170124, teaches a semiconductor cooling apparatus.
Zhu et al. - (US 20180147800 A1) - 20180531, teaches a configurable cooling assembly and cooling method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763